Citation Nr: 0327370	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating recurrent of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

The service medical records show that the veteran was 
hospitalized for psychiatric symptoms diagnosed as a passive 
dependence reaction.  In an April 2001 VA examination for 
mental disorders, the examiner reported that the veteran had 
an anxiety disorder that "appeared to mimic" the symptoms 
the veteran exhibited in service.  As such, the Board is of 
the opinion that another specialized examination is 
warranted.

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), which was cited in a 
April 2003 supplemental statement of the case, as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent. 
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature, severity, and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
prior to the record.  Following the 
examination and in conjunction with a 
review of the claims folder, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
is related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal, 
to include consideration all evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


